Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
This office action is in response to the remarks submitted 3/8/2021.
Claims 1-20 are currently pending, no amendments have been submitted.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 3, 4, 6-9, 11-13, 15 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 2016/0240896 A1).
As to claim 1, Zhang et al. disclose a method of improving capacity retention in a lithium metal or anode-free rechargeable battery cell [0028] comprising: 
Selecting salts of lithium difluoro(oxalato)borate (LiDFOB) and lithium tetrafluoroborate (LiBF4) and a solvent component [0063].  While not explicitly state the selection of LiBOB and LiBF4 the Supreme Court decided that a claim can be proved obvious merely by showing that the combination of known elements was obvious to try.
In this regard, the Supreme Court explained that, “[w]hen there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill in the art has a good reason to pursue the known options within his or her technical grasp.” An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of the case. Indeed, the common 
 Therefore, choosing from a finite number of identified, predictable solutions, with a reasonable expectation for success, is likely to be obvious to a person if ordinary skill in the art. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, E.).
As to claim 11, Zhang discloses a rechargeable battery system including a lithium metal or anode-free battery cell comprising [0028]: 
Selecting salts of lithium difluoro(oxalato)borate (LiDFOB) and lithium tetrafluoroborate (LiBR4) and a solvent component [0063].  While not explicitly state the selection of LiBF4 and LiDFOB the Supreme Court decided that a claim can be proved obvious merely by showing that the combination of known elements was obvious to try.
In this regard, the Supreme Court explained that, “[w]hen there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill in the art has a good reason to pursue the known options within his or her technical grasp.” An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of the case. Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not. 
 Therefore, choosing from a finite number of identified, predictable solutions, with a reasonable expectation for success, is likely to be obvious to a person if ordinary skill in the art. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, E.).
claim 3 and 12, Zhang et al. disclose the solvent component includes fluorethylene carbonate (FEC) [0063].
As to claim 4 and 13, Zhang et al. discloses the solvent component further includes diethyl carbonate (DEC) [0063].
While not explicitly state the selection of FEC and DEC the Supreme Court decided that a claim can be proved obvious merely by showing that the combination of known elements was obvious to try.
In this regard, the Supreme Court explained that, “[w]hen there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill in the art has a good reason to pursue the known options within his or her technical grasp.” An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of the case. Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not. 
 Therefore, choosing from a finite number of identified, predictable solutions, with a reasonable expectation for success, is likely to be obvious to a person if ordinary skill in the art. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, E.).
As to claim 6, Zhang discloses the molar concentration of lithium difluoro(oxalato)borate (LiDFOB is between about 0.5M and 2M [0064].
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
claim 7, Zhang discloses the molar concentration of lithium tetrafluoroborate (LiBF4) is between about 0.5M and about 2M [0064].
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
As to claims 8 and 15, Zhang discloses the salt combination of LiDFOB and LiBF4 as is discussed above and incorporated herein, the salt combination would inherently cause the capacity retention of the system is improved by at least 50% compared to a system using only one of lithium difluoro(oxalato)borate and lithium tetrafluoroborate.
As to claim 9, Zhang discloses the capacity retention of the system is maintained to at least 85% over 50 cycles [0073, Table 1] at a charge rate of C/5 and discharge rate of C/2 at 40°C [0080].
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
As to claims 18-20, Zhang discloses an electrolyte composition comprising a salt component including both lithium difluoro(oxalato)borate and lithium tetrafluoroborate and a solvent component where the solvent component includes fluorethylene carbonate and diethyl carbonate [0063].  While not explicitly stating the selection of LiBOB and LiBF4 and FEC and DEC the Supreme Court decided that a claim can be proved obvious merely by showing that the combination of known elements was obvious to try.
In this regard, the Supreme Court explained that, “[w]hen there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill in the art has a good reason to pursue the known options 
 Therefore, choosing from a finite number of identified, predictable solutions, with a reasonable expectation for success, is likely to be obvious to a person if ordinary skill in the art. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, E.).


Claims 5 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 2016/0240896 A1) in view of Ohashi et al. (US 2011/0091768 A1).
As to claim 5 and 14, Zhang et al. disclose the electrolyte as discussed above in claims 1 and 11 above but does not state the ratio of fluorethylene carbonate to diethyl carbonate is between about 0.5:3 to about 3:0.5 by volume.
Ohashi et al. discloses an electrolytic solution for a secondary battery and teaches the electrolytic solution having a cyclic carbonate and a chain carbonate are used in combination as the non-aqueous solvent, the proportion of the chain carbonate in the non-aqueous solvent of the non-aqueous electrolytic solution is between 20-95 %volume and the cyclic carbonate in the amount 5-70 % by volume [0553] which encompasses the claimed range of 0.5:3 and 3:0.5 of FEC:DEC (FEC-cyclic:DEC-chain).  Ohashi et al further teaches that an excessively low proportion of the chain carbonate can cause an increase in the viscosity of the non-aqueous electrolytic solution of the present invention and an excessively high proportion of the chain carbonate can cause a reduction in the degree of dissociation of a lithium salt serving as an 
Therefore it would have been obvious to one of ordinary skill in the art at the time the application was filed to have the FEC:DEC ratio fall within the claimed range because Ohasi teaches this allows for an electrolyte to have a lower viscosity and will allow electrical conductivity in the battery.


Claims 2, 10, 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 2016/0240896 A1) in view of Rouillard et al. (US 6,087,036).
As to claim 2 and 17, Zhang et al. discloses the battery cell but does not disclose a uniaxial stack pressure in the range of 20 to 500 pounds per square inch is applied to the battery cell.
Rouillard discloses a battery and teaches the maintaining the cell in a compression (abstract).  Rouillard teaches applying a 5-100 psi (col. 15 lines 35-37) to maintain a continuous state of compression (Col. 15 lines 35-28) and further teaches by maintaining a state of compression increases the performance and service life of the cell (col. 14 lines 56-61).
Therefore it would have been obvious to one of ordinary skill in the art at the time the application was filed to have the cell of Zhang under pressure of 5-100 psi because this Rouillard teaches this increases the performance and service life of the cell.
As to claims 10 and 16, Zhang discloses the capacity retention of the system is maintained to at least 80% over 50 cycles [0073, Table 1] at a charge rate of C/5 and discharge rate of C/2 at 20°C [0080] but does not disclose the cell is a under uniaxial stack pressure of at least 150 psi.

Therefore it would have been obvious to one of ordinary skill in the art at the time the application was filed to have the cell of Zhang under pressure of 5-100 psi because this Rouillard teaches this increases the performance and service life of the cell.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Response to Arguments
Applicant's arguments filed 3/8/2021 have been fully considered but they are not persuasive. 
Applicant argues that there is unexpected results.
The data is not commensurate in scope with claim as the data is provided for only 2 compositions while the claim is boarder as it only states it requires two salts in a solvent, thus the entire claimed range has not been shown. Furthermore, the results are given for 1 solvent combination which are not claimed.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA J LAIOS whose telephone number is (571)272-9808.  The examiner can normally be reached on Monday-Thursday 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Maria Laios/Primary Examiner, Art Unit 1727